         Case 19-09020             Doc 2       Filed 06/17/19 Entered 06/17/19 11:36:21                         Desc Main
                                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA
In Re:                                                                  Bankruptcy No:
Harry S. Porterfield                                                    19−00197

Debtor(s).                                                              Chapter 7

Harry S. Porterfield                                                    Adversary No. 19−09020
Plaintiff(s)

vs.

KeyBank National Association
Campus Federal Credit Union
Defendant(s)


                            NOTICE AND ORDER RE: INCOMPLETE FILING



NOTICE IS HEREBY GIVEN that on June 14, 2019, a pleading was filed in the above referenced case containing the
following deficiency:
         Adversary Cover Sheet (Dir.Form B1040) was not filed.
         Official Bankruptcy forms can be located at this court's public website under the Forms link at www.ianb.uscourts.gov
THEREFORE, IT IS HEREBY ORDERED:

the filing party shall cure the deficient filing(s) as described in the above Notice in no later than 14 days from the
filing date of the Complaint;

IT IS FURTHER ORDERED:
If the filing party fails to cure described deficiencies within the applicable periods, an order dismissing the case or
proceeding may be entered without further notice or hearing, unless within the applicable period or periods a motion
to extend the time to cure has been filed with the court. A motion to extend time will only be granted on a showing of
good cause, and such cause must be stated in the motion. The motion shall be served on the trustee and the United
States trustee. If a hearing on the motion is desired, it must be requested in the motion and included within the title of
the motion.




ORDERED June 17, 2019




                                                                     Thad J. Collins
                                                                     Bankruptcy Judge
